 15-60526-BPH Doc#: 65 Filed: 04/01/19 Entered: 04/01/19 08:33:44 Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MONTANA

IN RE:                                          )
                                                )
SHERRI LEE GUNDERSON,                           )       Case No. 15-60526-7
                                                )
                        Debtor.                 )


                                                ORDER


         At Butte in said District this 1st day of April, 2019.

         In this Chapter 7 bankruptcy, the Trustee filed on March 31, 2019, at ECF No. 64 a

Motion to Delay entry of Order, requesting that the Court delay entry of an order approving the

sale of certain real property of this bankruptcy estate free and clear of liens and encumbrances.

The Trustee represents that he currently has not obtained the consent to the sale of the real

property from Gary Joseph Stewart, a non-debtor with an ownership interest in the real property.

Trustee further acknowledges that without Mr. Stewart’s consent, he is presently unable to close

on a sale of the real property. Based on the foregoing and good cause appearing,

         IT IS ORDERED that the Trustee’s Motion to Delay entry of Order filed at ECF No. 64

is granted; and the Court will delay entering an Order on the Trustee’s Motion filed at ECF No.

59 and the Trustee shall have an additional fourteen (14) day period, through April 12, 2019,

within which time to seek the consent of Mr. Stewart to the sale of the subject real property.


                                                                   
